Citation Nr: 1139444	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of reinstatement of entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.  He died in July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in November 1956.

2.  The Veteran died in July 1970.  The appellant was recognized as his surviving spouse and received death pension benefits from 1970 to 1973.

3.  The death pension benefits were terminated due to excessive income.

4.  The appellant was remarried in September 1982.  Her second husband died in February 2007.


CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving death pension benefits.  38 U.S.C.A. §§ 101(3), 103, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.50, 3.55 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from July 1953 to July 1956.  The Veteran provided evidence of his marriage to the appellant in September 1957.  They were married in November 1956.

The appellant submitted a claim for service connection for the cause of the Veteran's death, dependency and indemnity compensation (DIC), and death pension benefits in September 1970.  She submitted evidence to show that the Veteran died in July 1970.  

The appellant was recognized as the Veteran's surviving spouse.  Her claim for DIC was denied; however, she was granted entitlement to death pension benefits in November 1970.  She received the benefits until December 1973.  Her benefits were ultimately terminated due to excessive income.  

The appellant submitted an informal claim for reinstatement of her death pension benefits in April 2007.  She later submitted a formal claim via a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child, in June 2007.  The appellant included information that she had remarried in September 1982 and that her second husband had died in February 2007.  She did not identify her second husband as a veteran.

The agency of original jurisdiction (AOJ) denied the appellant's claim in June 2007.  The basis for the denial was that the appellant could not be recognized as the Veteran's surviving spouse.

The surviving spouse of a veteran of a period of war may be paid a pension as described by 38 U.S.C.A. § 1541 (West 2002).  See 38 C.F.R. § 3.3(b)(4) (2011).  The period of war for the Korean War is identified as from June 27, 1950, to January 31, 1955, inclusive.  See 38 C.F.R. § 3.2(e) (2011).

Death pension may be paid to a surviving spouse that was married to a veteran for: 1) one or more years prior to the veteran's death; or, 2) for any period of time if a child was born of the marriage or born to them before the marriage; or, 3) prior to the delimiting date, which in this case would be February 1, 1965, as the Veteran was a veteran of the Korean War.  See 38 U.S.C.A. § 1541(f) (West 2002); 38 C.F.R. § 3.54(a) (2011).  

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011), and who was the spouse of the veteran at the time of the veteran's death.  See 38 C.F.R. § 3.50(b) (2011).  The surviving spouse of a veteran must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  See 38 C.F.R. § 3.50(b)(1) (2011).  Finally, a surviving spouse of a veteran must not have remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 2002); see also 38 C.F.R. § 3.50(b)(2).  

The last qualification noted above is applicable in this case; the surviving spouse must not have remarried.  Exceptions to this bar are set out in 38 C.F.R. § 3.55 (2011).   

The evidence of record is unequivocal that the appellant was married to the Veteran, a veteran of the Korean War period, from November 1956 until his death in July 1970.  She previously qualified as his surviving spouse and received death pension benefits until her income exceeded allowable limits and the benefits were terminated.  

The evidence is also unequivocal that the appellant remarried in September 1982 and was married until the death of her second husband in February 2007.  

The exceptions to the general bar to recognition as a surviving spouse of the Veteran for VA purposes, when the surviving spouse remarries, turns on the particular underlying benefit sought.  Here, the appellant seeks death pension benefits.  For these purposes, to be recognized as the Veteran's surviving spouse requires that the remarriage of the surviving spouse have occurred on or after January 1, 1971, and terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, (or to have been void or annulled).

Here, the appellant's second marriage did occur on or after January 1, 1971, but it did not terminate until 2007 when her second husband died.  There is no evidence that the remarriage was void or annulled, and the appellant does not make that contention.  The appellant does not meet any of the exceptions to the remarriage bar and does not meet the criteria for recognition as surviving spouse of the Veteran for purposes of receipt of death pension benefits.  See 38 U.S.C.A. § 103(d) (West 2002); 38 C.F.R. § 3.55(2)(i).  

Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law and her claim for reinstatement of her entitlement to death pension benefits must therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to recognition as the Veteran's surviving spouse for reinstatement of entitlement to death pension benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


